BILL OF COSTS
TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                              No. 14-14-00302-CV

                                   Omega Lout

                                       v.

                            The Methodist Hospital

       (No. 2013-55155 IN 333RD DISTRICT COURT OF HARRIS COUNTY)


   TYPE OF FEE         CHARGES        PAID/DUE         STATUS           PAID BY
     MT FEE             $10.00        05/08/2015        E-PAID            ANT
     MT FEE             $10.00        07/25/2014        E-PAID            ANT
     MT FEE             $10.00        06/26/2014        E-PAID            ANT
   RPT RECORD           $136.50       05/28/2014         PAID             ANT
   CLK RECORD           $66.00        05/27/2014         PAID             ANT
      FILING            $175.00       04/24/2014        E-PAID            ANT
STATEWIDE EFILING       $20.00        04/24/2014        E-PAID            ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                  are $427.50.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.
IN TESTIMONY WHEREOF, witness
my hand and the Seal of the COURT
OF APPEALS for the Fourteenth District
of Texas, September 3, 2015.